*336ORDER
PER CURIAM.
Appellant Willie Craft (“Craft”) appeals from a conviction in the Circuit Court of Boone County for trafficking drugs in the second degree in violation of section 195.223, RSMo 2000. In his sole point on appeal, Craft argues the trial court erred in overruling his motion for judgment of acquittal at the close of all evidence because the State’s evidence did not establish that Craft knew or was aware that the crack cocaine he possessed weighed more than two grams.
We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).